 .52DECISIONS OF NATIONAL LABOR RELATIONS BOARD-[The Board clarified the certification by specifically includingtherein the job categories of research supervisor, research associate andsenior research associate, and patent advisor, and by specifically exclud-ing the 'job categories of project manager, project manager and re-search supervisor (dual capacity), aniilytic.a]. supervisor, senior patentadvisor, superintendent of engineering services, engineering servicessupervisor,supervisorofautomotive laboratory services, andlibrarian.]Heights Thrift-Way, Inc.andRetail Clerks Union No.7,RetailClerks International Association,AFL-CIO.Case No. 27-CA-1736.October 7, 1965DECISION AND ORDEROn June 18, 1965; Trial Examiner Alba B. Martin issued his Deci-sionin the above-entitled proceeding, finding that Respondent hadengaged in certain unfair labor practices within the meaning of theNational Labor Relations Act, as amended, and recommending that itceaseand desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersJenkins and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decision,'the exceptions and brief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding,with the GeneralCounseland Respondent represented by coun-sel,was heardbefore TrialExaminerAlba B.Martin in Denver,Colorado, onMarch 26, 1965, oncomplaint of theGeneral Counseland answer of HeightsThrift-.Way, Inc.,Respondent herein.'The issueslitigatedwere whetherRespondent.violated Section 8(a) (1) ofthe Actby threatening and committing acts of violenceand intimidation against the persons of union agents engaged in peacefulpicketingat Respondent's premises in the presence of or in a manner so that such acts would1 The original charge was filed by the Unionon December 21, 1964.The amendedcharge was filed by.the Union on February 16, 1965.155 NLRB No. 9. HEIGHTS THRIFT-WAY, INC.53come to the attention of Respondent's employees,and by relating such acts in thepresence of and to its employees.At the conclusion of the hearing Respondent pre-sented a short oral argument.After the hearing the General Counsel and Respondentfiled helpful briefs which have been carefully considered.After the hearing theGeneral Counsel also moved to correct the transcript of the hearing in two respects.As this motion corrects the transcript and as Respondent has filed no objection tothe motion,it is hereby granted.Upon the entire record and my observation of the witnesses,I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent,a Colorado corporation,at all times material herein has been engagedin Broomfield,Colorado, in the business of retail selling of groceries.During the 12months prior to the issuance of the complaint,a representative period, Respondentsold and distributed products the gross value of which exceeded$500,000.Duringthe same period Respondent received goods valued in excess of $10,000 transportedto its place of business in interstate commerce directly from States of the UnitedStates other than the State of Colorado.Respondent is and has been at all timesmaterial herein an employer engaged in commerce within the meaning of Section2(6) and(7) of the Act.IT.THE LABOR ORGANIZATION INVOLVEDRetail Clerks Local No. 7, Retail Clerks International Association,AFL-CIO,herein referred to as the Union,is a labor organization within the meaning of Section2(5) of the Act.M. THE UNFAIR LABOR PRACTICESThe basic facts are in little dispute.Respondent operates with a few employeesan independent retail grocery supermarket in Broomfield,Colorado,a town of about4,500 to 5,000 people located some 15 miles northwest of Denver,Colorado.Respondent has no collective-bargaining contract with any labor organization, andthere is no evidence that any of its employees belong to a labor organization.Respondent began doing business October 15, 1962.According to the uncontradicted testimony of Respondent's president, Louis E.Hill, in the spring of 1964 during a strike of employees of a competitor two or threeblocks from Respondent,the Union,which represented the employees of the com-petitor,came to Respondent's store several times and tried, with some vigoi butunsuccessfully,to persuade President Hill to sign a contract with the Union.On or about July 30, 1964, the Union sent Hill a letter advising him that hisestablishment was not observing the prevailing union standards in the area as towages, hours,and other employee benefits;that this failure undermined and endan-gered the job security and employment conditions of union members employed byRespondent's competitors in the area;and that the Union had decided "to take allsteps possible to correct this situation,"including picketing and boycotting of thestore.The letter stated that "we wish to make it clear to you that we do notrepresent these employees,nor do we seek such representation or a collective bar-gaining contract covering your employees,"and that "our sole objection[sic] in thiscampaign is to secure observance on your part of the standard referred to."Theletter also enclosed a copy of the applicable area contract,stated that Respondentwould be given"a reasonable opportunity to meet these standards should this beyour decision,"and requested a reply.Respondent did not reply to this letter but published a so-called answer to it inthe August 13 edition of the local weekly newspaper,together with excerpts fromthe union letter.At the hearing Respondent offered no reason for not answeringthe Union's letter.There was no further contact between the Union and Respondent until December1964.The Union peacefully picketed Respondent's premises during the pre-Christmasperiod,from Friday,December 18, through Wednesday,December 23, and thispicketing was countered by President Hill with profanity,violence, threatened vio-lence, and a loudspeaker campaign of name calling and vilification.A few moments after two union pickets started picketing near the two doors tothe supermarket about 4:30 p.m. on December 18, President Hill, when it wascalled to his attention,immediately called the police and then went out and con-fronted the pickets.The pickets were wearing sandwich signs bearing legendsaddressed to the public saying this store is not a union store and that the wages,hours, benefits,and working conditions were below standard.The Rickets were 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDpassing out leaflets addressed to the public saying that the picket line "is for the solepurpose of letting the public residing in the area know that the Working Conditions,Wages and Hours in this establishment are below Union Standards."The leafletstated further that its message was addressed to the public and not to any employeror any employees, there was no attempt to induce employees to cease work, norequest that anyone cease doing business with any person, and no intent to seekrecognition or start bargaining.PresidentHillwas described by one witness, who had served as one of hischeckers, as a "nervous person . . . flighty . . . under a lot of pressure ... quicktempered . . . nervous person." President Hill accosted the two pickets, both busi-ness agents of the Union, one at a time.With a "volley of oaths" and cursing hedemanded that Melvin Johnson leave his property, his parking lot. Johnson refused.Hill then pushed Johnson with his hands on Johnson's shoulders the 45 feet to thestreet curb, telling him the while that he had called the police and that he was goingto get an injunction.Then, on the parking lot, Hill confronted Robert Vallero witha similar demand that Vallero get off his property and proceeded to push him alsoto the curb.While doing so he interrupted himself to go into the store and bringout Respondent's vice president.Hill also told Vallero he was going to get aninjunctionWhile accosting Vallero, Hill tore the picket sign off Vallero, breakingone corner of it.Hill hit Vallero twice with his fist, once on the chin and once onthe side of his head, breaking the skin.While Johnson was on or just off the curbon the street, Hill kicked him in the groin, sending him to the ground in pain.About this time a local police car arrived and Hill told a policeman that if the picketsdid not get off his property he would kill them. The policeman explained that hecould not get an injunction until Monday and that meantime the pickets could picket.During Hill's encounters with Johnson and Vallero and during the presence ofthe police car, a small crowd gathered on the parking lot. Johnson and Valleroboth credibly testified that they glanced up at the front of the store and saw peoplelooking out at them through the plate-glass windows, including some men and womenand boys dressed in aprons and smocks such as were worn by Respondent's employ-ees.Respondent employed men and women and boys who wore smocks. CheckerHelen Watkins, who was on duty at the time, testified that she saw pushing andshoving on the parking lot and saw a man fall. Later that day she heard that theUnion had come to picket and that Hill had hit the pickets.Checker Viola Nacecredibly testified that as she returned from lunch (her luncheon hour was 3:30 to4:30 p.m.) she noticed Hill and Vallero in the crowd near the police car and that afew minutes later, after the crowd had dispersed and the police gone, she heard Hilltelling a customer in the supermarket that the Union was picketing, that he wasaggravated, and that he had hit one of the pickets.Hill also directly told employeeNace that pickets had been out there and he had hit them, that he was going to getan injunction against them, and "since he had hit this fellow he was afraid they weregoing to swear out a warrant for him so he was going to leave the store."Nacetestified further that Hill told other people in the store, friends and customers, aboutthe incident and that the incident was discussed among the store's employees.Beginning the following day and continuing until the Union ceased picketingDecember 23, President Hill spent much of his time speaking over a loudspeakerwfiich was on the outside of the building.On Saturday, December 19, interspersedwith legitimate advertising, Hill kept up a more or less continuous tirade againstthe pickets, calling their activity un-American and communistic, and referred to themas Larimer Street (skidrow) winos.He and the market manager of the store, overthe loudspeaker into the parking lot area where customers parked, referred to oneof the pickets as "Baldy," to another as "Smiley," and referred to the Union's agentwho had written Hill the July 30, 1964, letter as the "Little Tin God " Theseepithets and this vilification of the pickets continued intermittently as long as thepickets continued picketing, although at all times after the first day the picketingwas conducted on the curbline or just inside it on the blacktop parking lot.On theother side of the curb was the street.On Sunday, December 20, the Union had only one picket. Edward Grisham, whowas walking on the parking lot blacktop near the street.The store was open forbusiness.PresidentHill testified that "we were using automobiles as the best wecould to prevent any pickets from being seen."The record showed that employees'cars were so used.Using cars for this purpose continued the rest of the days therewas picketing.He explained that the idea was to block the pickets from being seenby passers-by in the street.Cars in the parking lot tended to hide the pickets frompeople at the store entrances 45 feet away.Early Sunday afternoon Hill moved hissmall truck, allegedly for this purpose, from one position on the street next to thecurb to another position nearer to where Grisham was picketing. In doing so he HEIGHTS THRIFT-WAY, INC.55twice drove so close to Grisham, according to the latter's credible and creditedtestimony, that Grisham had to step quickly to the side to avoid being hit.WhenHill got out of the truck he told Grisham he ought to kick the stuffing s out of him.He added that he was going to lunch and that if Grisham was still there when hereturned "that is what I think I will do "When Hill returned from lunch Grishamcalled the Union for instructions and then quit picketing for the day.One other day after Hill moved a vehicle down to the curb area near the picketshe got out, walked over to picket Johnson, and told him "he should stomp me downinto the ground."Through its testimony Respondent contended in substance that President Hill'sactions and statements were motivated by the necessity of self-defense and to evicttrespassers from his private property, rather than by hostility towards the Union.The record did not support this contention.Hill testified that he struck Vallero when"Mr. Vallero turned to me like he was coming towards me and this is when I tookthe first swing at him"; and that "he stepped back up on the curb like he was comingtowards me, and this is where the second blow took place."Hill made no attemptto explain, in terms of alleged self-defense or otherwise, his violent grabbing ofVallero's picket sign and tearing it off him; violent to the extent that he broke off acorner of the composition board sign.Hill testified that "Mr. Johnson started backup on my property at exactly the same time that I took the second blow at Mr.Vallero, and I raised my left foot and shoved him back into the street." There was noproof that anything Vallero or Johnson allegedly said or did was of a character ordone in a manner which reasonably should have incited even the excitable Hill tothe violence he indulged in.Hill did not even testify that Johnson came towardhim but simply that Johnson started back from the street onto Hill's property.Therewas no evidence of any statement or action by Vallero or Johnson which gave Hillcause to do anything in self-defense.Pursuant to leading questions calling for "yes"or "no" answers, Hill testified that he was in fear of physical violence toward himwhen he hit Vallero and kicked Johnson. But when asked for his own statement astowhat was in his mind just before he kicked Johnson, President Hill testified,"Well, in my mind at that moment was my rights to protect my business and mycustomers and my clientele, which is very hard fought for, to protect my money andmy general business scope." In this testimony Hill was saying in other language,"I wanted to keep the Union out." Then, prodded by counsel's leading questions,Hill stated that he had fear for his physical well-being.Upon the testimony in the above paragraph, in view of his name-calling antiunionloudspeaker campaign, and upon the entire record considered as a whole, I believeand find that in hitting Vallero with two blows of the fist and violently grabbing hispicket sign, in kicking Johnson; and in threatening to kill them both, Hill wasprimarily motivated with hostility toward the Union and the possible organization ofhis employees, and he was not acting in self-defense. It follows that Hill's actionsand statements were not necessary in self-defense or to evict trespassei s from Respond-ent's parking lot.In the absence of the private property issue, Respondent's assaults and threatswere a clear violation of Section 8(a)(1) of the Act.H. R. McBride d/bla H. R.McBride Construction Company,122 NLRB 1634, enfd. 274 F. 2d 124 (C.A. 10).As inMcBridethe pickets were engaged in lawful "standards" picketing of a non-union employer, and there was no evidence of present oiganizational effort by eitherthe Union or any of Respondent's employees. The Union's letter to Hill, the lan-guage of the placards and the handbills, and the entire record all demonstrate clearlythat the Union's objective was to induce Respondent to meet union standaids. I donot credit the suggestion in President Hill's testimony that the pickets interfered withingress to or egress from the store.The record contained no suggestion that thepicketing was anything other than peaceful and orderly.The record proved thatthe Union was not attempting to, and did not, give false and misleading informationto the public.President Hill's conduct, his cursing, his violence, his loudspeaker name-calling, histhreats to stomp and to kill and to kick the stuffing out of the pickets, and his attemptto hit or frighten a picket with his truck were of much the same character as thattermed "outrageous" by the circuit court inMcBride.To be noted is that this conductcontinued over a period of days and revealed a bitter antiunion attitude.That hisrealmotive was to put an end to or render completely ineffectual the picketing washis admission that he moved cars around in order to block the pickets from being seen.2Witness Grisham used the word "stuffing"and then added,"only he didn't use thatwordRe used profanity,and he used quite a lot of profanity against me." -56DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent contended in substance that President Hill's outrageous conduct andlanguage toward the pickets was something less than unlawful because the picketswere trespassers on Respondent's private property.Respondent did not own theproperty but rented it.All the shares of stock of Respondent were owned by Pres-ident Hill and Respondent's vice president and their families.The store, which wasnot a part of a shopping center, faced west, and was surrounded on three sides byparking areas.Beyond the parking areas to the west and north were streets, sep-arated from parking areas only by a narrow concrete curbThere were no side-walks.After President Hill forced them off the parking lot the first day, the picketsthereafter picketed on the curb and just inside it on the edge of Respondent's parkinglot to the west in front of the store.This is the area where President Hill threatenedto kill and stomp and kick the pickets and kicked Johnson and to lilt or frightenGrisham with the truck.Beyond the curb was the street, and along the curb carswere permitted to and in fact did park on the street. If the pickets were not lawfullypermitted to do their picketing along the curb and just inside it on Respondent'sproperty, where by his actions President Hill had forced them to be, the only otherplace they could have picketed with any degree of effectiveness was in the streetbeyond the cars and in the stream of traffic at the risk of their lives.Of course theycould have picketed in the vacant land behind the store or in the vacant land acrossthe streets to the west and north or in the bowling alley parking lot to the south,but in any of these places the picketing would have been totally ineffectual.As thestore was not a part of a shopping center and there were no sidewalks, presumablymost of its customers visited the store by automobile.The customers' cars in theparking area in front of the stoie would have blocked the view toward the picketsofmany customers.Thus by his actions in forcing the pickets away from theentrances to the store and down to the curb President Hill effectively insulatedRespondent from handbilling and effective picketing.Of course the parking lot was open to the general buying public. In additionPresident Hill testified that he has permitted sales of tickets by approved groupsinside the store, that he "supposed" that "gas stations" have placed leaflets in the carsparked in the parking lot.Hill's testimony suggested that other business organiza-tions had put leaflets in the cars, but not with his express permission.Hill testifiedfurther that he had never found people putting leaflets in the cars and had never runanybody off the parking lot for doing that.He volunteered, "It would depend uponthe cause whether I would or not [run them off]. I am civic minded and I believein doing what I can in a civic way. If it was such as that, this would have my blessingand my permission." It thus appears that approved causes were permitted to be onthe parking lot for their own purposes, and that only the Union was deemed to be atrespasser because Hill did not believe it to be making a proper civic contribution,and because, as the entire record proved, Hill was bitterly hostile to the Union.Respondent had not posted its parking lot as private property and had no signrestricting the use of the parking lot in any fashion.There was no evidence thatRespondent had ever before even considered denying access to the property.From the above it appears, and I find, that Respondent discriminated against theUnion in denying it access to its parking lot while permitting the public and othergroups such access; and that by its actions in evicting the pickets from Respondent'sproperty and then using automobiles to screen the pickets from the vision of peopleon the street, Respondent made it almost impossible for the pickets to display theirplacards and distribute their handbills anywhere else where they could be effective.ConclusionsThe issuein this caseiswhether Respondent violated the Section 7 rights of itsemployees to join, form, or assist the Union, if and when they ever wanted to, by theactions of President Hill within their vision and by his relating these actions shortlythereafter to them and within their hearing.As the United States Court of Appealsfor the Tenth Circuit said in enforcing theMcBridecase(supra),the violent conductthere, although not directed primarily at McBride's employees, was neverthelessviolative of the employees' rights protected by the Act in that:[I]n all probability it would be viewed by them as an indication of thedangersand obstacles awaiting them should they in the future show any interest in aunion organization.It is a reasonable inference that the normal effect ofrespondent's conduct would be to cause his employees to weigh the possibilityof incurring reprisals or other hostile employer reaction before undertaking toexercise their rights secured by the Act. Such conduct displayed to the employ-eesMcBride's bitter oppositionto unionsand the extent of the measures hewould resortto in resisting them. HEIGHTS THRIFT-WAY, INC.57Here, as in McBride, it is reasonable inference that, regardless of whether PresidentHill's treatment of the Union's representatives occurred on private property or onthe street outside the curb, the normal effect of his conduct upon the minds of hisemployees who saw it or who soon thereafter were told about it by him or employeesor others, was to cause them to weigh the possibility of incurring Hill's reprisals orother hostile reaction against them if they ever undertook to exercise their rightssecured by the Act.Of note is the fact that in relating the incidents to employeesafterwards Hill said nothing about private property or evicting trespassers.By Hill'sactions and statements Respondent's employees learned of, if they had not known itbefore, Hill's bitter opposition to unions and the extent of the measures he wouldresort to in resisting them.Thus by his actions and statements Respondent inter-fered with, restrained, and coerced employees in the exercise of the rights guaranteedin Section 7 of the Act, Respondent thereby violating Section 8 (a)( 1 ) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.The violations of the Act committed by Respondent are persuasively related toother unfair labor practices proscribed by the Act and the danger of their commis-sion in the future is to be anticipated from the Respondent's conduct in the past.The preventive purposes of the Act will be thwarted unless the order is coextensivewith the threat.In order, therefore, to make more effective the interdependentguarantees of Section 7, to prevent a recurrence of unfair labor practices, andthereby minimize industrial strife which burdens and obstructs commerce and thuseffectuate the policies of the Act, I recommend that Respondent be ordered tocease and desist from infringing in any manner upon the rights guaranteed inSection 7 of the Act.Upon the basis of the foregoing findings of fact, and the entire record in thecase,I hereby make the following:CONCLUSIONS OF LAW1.Heights Thrift-Way, Inc., of Broomfield, Colorado, is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Retail Clerks Local No. 7, Retail Clerks International Association, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.3.By threatening to and committing acts of violence and intimidation against thepersons of agents of the Union while said agents were engaged in peaceful picketingat Respondent's premises, in view of or in a manner so that it would come to theattention of Respondent's employees, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.By relating to employees and in their presence the threatening and violent actsithad committed against agents of the Union while they were engaged in peacefulpicketing at Respondent's premises, Respondent has further engaged in and is furtherengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case considered as a whole, I recommend that Heights Thrift-Way, Inc., of Broomfield, Colorado, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening to commit and committing acts of violence and intimidationagainst the persons of agents of the Union while said agents are engaged in peacefulpicketing at Respondent's premises, in view of or in a manner so that it will come tothe attention of Respondent's employees. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Relating to employees and in their presence the threatening and violent actsithas committedagainst agentsof the Union while they were engaged in peacefulpicketingat Respondent's premises.(c) In any other manner interfering with,restraining,or coercing its employeesin the exercise of their rights to self-organization, to form labor organizations, tojoin or assist Retail Clerks Local No. 7, Retail Clerks International Association,AFL-CIO, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for the purposesof collective bargaining or othermutualaid or protection; or to refrain from any andall such activities.2.Take the following affirmativeactionwhich I find will effectuate the policiesof the Act:(a) Post at its plant in Broomfield, Colorado, copies of the attached notice marked"Appendix." 3Copies of said notice, to be furnished by the Regional Director forRegion 27 (Denver, Colorado), shall, upon being signed by the representative ofRespondent, be posted by Respondent and maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places where notices to all employeesare customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 27, in writing, within 20 days fromthe date of this Decision and Recommended Order, what steps the Respondent hastaken to comply herewith .42If this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the notice will further be amended by the substitution of the words "a Decree of theUnited States Court of Appeals,Enforcing an Order" for the words"a Decision andOrder "4 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 27, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT kick down any union agent while he is picketing peacefully atour premises.WE WILL NOT threaten to kill any union agent while he is picketing peacefullyat our premises.WE WILL NOT with profanity and violence force a union agent, who is picket-ing peacefully, off our premisesWE WILL NOT strike any union agent with a blow of the fist or otherwise,while he is picketing peacefully at our premises.WE WILL NOT tear off the picket sign of any picket while he is picketingpeacefully at our premises.WE WILL NOT tell any of our employees or say in their presence that we havesaid or done any of the things prohibited aboveWE WILL NOT, over the loudspeaker or otherwise, degrade or belittle unionagentswith name-calling, or refer to peaceful picketing and handbilling asun-American or communistic.WE WILL NOT in any other manner interfere with. restrain, or coerce ouremployees in the exercise of the rights to self-organization, to form labor orga-nization, to join or assist Retail Clerks Local No. 7, Retail Clerks InternationalAssociation, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activ-ities for the purposes of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities, except to the extent that suchrightmay be affected by an agreement requiring membership in a labor orga-nization as a condition of employment,as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Actof 1959. WORTHINGTON CORPORATION59All our employees are free to become, remain, or refrain from becoming membersof the above-named' labor organization except to the extent that such rights may beaffected by an agreement requiring- membership in a labor organization as a condi-tion of employment as authorized in Section 8(a)(3) of the Act.HEIGHTS THRIFT-WAY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they' may communicate directly with the Board's Regional Office, 609Railway Exchange Building, 17th and Champa Streets, Denver, Colorado, TelephoneNo. 534-4151, Extension 513.Worthington CorporationandUnited Steelworkers of America,AFL-CIO,Petitioner.Case No. 22-RC-2897.October 7, 1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed'under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerGordon L. Fine. The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The appropriate unit :,The Petitioner is seeking a unit of all office clerical, plant clerical,and technical employees of the Employer's pump and heat transferdivision,2Harrison, New Jersey.Alternately, it requests separateunits of clerical and technical employees at the Employer's P. & H.T.division, or a unit,comprised of all clerical and technical employeeslocated at both the Employer's P. & H.T. division and its administra-tive offices in Harrison, New Jersey, The Employer contends that thefirst two units requested by Petitioner are inappropriate. It agrees'The Petitioner and the Employer filed briefs with the Board which have been dulyconsidered.3Hereinafter referred to as P. & H.T. division.155 NLRB No. 7.